DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US 2012/0048698).
Regarding claim 1, Yen discloses a key assembly (Fig. 3), comprising: a baseplate (1), comprising a top surface and a recess groove (the openings on the main body of 1) recessed from the top surface (Fig. 3), wherein the recess groove is a blind hole (Fig. 3); a hook (12), disposed on the baseplate, and extending upward from the top surface to form a hole between the hook and the top surface (Fig. 3), wherein an orthographic projection range of the hook and an orthographic projection range of the recess groove do not overlap each other (Fig. 3); a key cap (4), disposed on the baseplate; an elastic member (5), disposed between the key cap and the baseplate (Fig. 3); a link bar (3), connecting the key cap and the baseplate, comprising an extension portion passing through the hole (Fig. 7); and a membrane (2), disposed on 
Regarding claim 2, Yen further discloses the membrane covers all parts of the recess groove (Fig. 6).
Regarding claim 6, Yen further discloses the membrane is a thin-film circuit board, disposed on the top surface of the baseplate, and the elastic member is disposed on the thin-film circuit board (¶ [0031-0032]).
Regarding claim 7, Yen further discloses the thin-film circuit board has a switch, and when the key cap moves downward and triggers the switch, the switch generates a conduction signal (¶ [0032-0033]).
Regarding claim 8, Yen further discloses the membrane is a polyester film or a rubber sheet (¶ [0031]).
Regarding claim 9, Yen further discloses the membrane has elasticity and provides restoring force for the key cap to move upward (¶ [0033]).
Regarding claim 11, Yen discloses a key assembly (Fig. 3), comprising: a baseplate (1), comprising a top surface and a first recess groove and a second recess groove recessed from the top surface (the openings on the main body of 1), wherein the first recess groove and the second recess groove are blind holes (Fig. 3); a hook (12), disposed on the baseplate and extending upward from the top surface to form a first hole and a second hole between the hook and the top surface, wherein an orthographic projection range of the hook and orthographic projection ranges of the first recess groove and the second recess groove do not overlap one another (Fig. 3); a key cap (4), disposed on the baseplate; an elastic member (5), disposed between the key cap .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Krumpelman et al. (US 2014/0034472) hereafter “Krumpelman”.
Regarding claim 3, Yen discloses most of the claim limitations except for a material of the baseplate is metal.
Krumpelman teaches a keyboard structure (400) and suggests different parts of the keyboard may be formed from any appropriate material, including various plastics such as various plastics, various metals, and various other materials (¶ [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen’s device to incorporate the teachings of Krumpelman to use metal for the base plate in order to provide stronger support for the assembly. 
Regarding claim 4, Yen discloses most of the claim limitations except for the hook is formed by stamping and bending part of the baseplate.
Krumpelman teaches a keyboard structure (400) and suggests different parts may be produced using any appropriate method, including injection molding, extrusion, stamping, casting, etc. (¶ [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen’s device to incorporate the teachings of Krumpelman to use a known technique for producing different components in the assembly in order to simplify the production process.
Regarding claim 5, Yen discloses most of the claim limitations except for a material of the hook is plastic, and the hook is embedded together with the baseplate.
Krumpelman teaches a keyboard structure (400) and suggests different parts of the keyboard may be formed from any appropriate material, including various plastics such as various plastics, various metals, and various other materials (¶ [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen’s device to incorporate the teachings of Krumpelman to use plastic for the hooks in order to provide a flexible structure for the component.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Yen et al. (US 2017/0191612) hereafter “Yen’612”.
Regarding claim 10, Yen discloses most of the claim limitations except for a support, disposed between the key cap and the baseplate.
Yen’612 teaches a keyboard structure (Fig. 2) which includes a support (32), disposed between the key cap (10) and the baseplate (20, Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen’s device to incorporate the teachings of Yen’612 to use a support for the assembly in order to enhance the actuation process. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Chen (US 2014/0151204).
Regarding claim 12, Yen discloses most of the claim limitations except for each of the first link bar and the second link bar has a rod portion and a pair of connecting portions, the pair of connecting portions connects both ends of the rod portion, the pair of connecting portions has the extension portion extending toward each other, and the extension portions are embedded correspondingly into the first hole and the second hole.
Chen teaches a keyboard structure (Fig. 2) in which each of the first link bar (31) and the second link bar (32) has a rod portion (the main body) and a pair of connecting portions (the end protrusions), the pair of connecting portions connects both ends of the rod portion, the pair of connecting portions has the extension portion extending toward each other (Fig. 2), and the extension portions are embedded correspondingly into the first hole and the second hole (Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen’s device to incorporate the teachings of Chen to use a known structure for the link bars in order to simplify the attachment of the bars to the base plate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833